Dixon, J.,
(dissenting.) In actions for libel and slander, the only object of proving other publications than those complained of in the declaration, is to show express malice, in order that the plaintiff may recover punitive damages. The claim for such damages in civil suits is abnormal and'irrational at best, and, if dealt with on principle, should be denied. Under these circumstances, it, with its incidents, should be confined within the narrowest limits consistent with authoritative decisions. The only case on this subject in our reports is Schenck v. Schenck, Spenc. 208, where the rule laid down is, that words or libels, actionable in themselves, spoken or published at other times and in relation to other matters, cannot be given in evidence for the purpose of increasing damages. The bounds of this rule were over-passed in the trial of the cause before us, and for this reason the judgment below should be reversed.
For affirmance—The Chancellor, Depue, Parker, Van Syckel, Clement, Cole, Kirk, Paterson, Whitaker. 9.
For reversal—Dixon, Mague. Green. . 3.